DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Status of claims
This office action is in response to the amendment received on 02/09/2021.
Claims 1, 2, 8, 12, 15, 17 and 26-28 were amended.
Claims 7, 11, 13 and 20-25 were canceled.
Claim 16 was previously withdrawn.
Claims 1-6, 8-10, 12, 14-19 and 26-28 are pending.
Claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 were examined.


 Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 2-4, filed on 02/09/2021), with respect to the rejection of claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Applicant asserts that “One category of inventions that are patent-eligible is inventions that improve the functionality of computers. The nature of that improvement is what Applicant suggests Examiner has misconstrued in maintaining the rejection”, while reciting the court decision Data Engine Technologies LLC v. Google LLC. Examiner respectfully disagrees with Applicant’s broadest reasonable interpretation of the claims and with the relationship of the claims to the cited court case. As Applicant describes, the claims at issue in the decision involve “providing a highly intuitive, user-friendly interface”, while the claims at issue are merely directed to mathematical calculations (i.e. calculating keys). Applicant further asserts that “the invention addresses a long-known shortcoming in blockchain technology”. Examiner respectfully disagrees. While the claims tangentially mention blockchain networks in the preamble and in intended use statements, i.e. keys “are operable to be exported to a blockchain network” Examiner is in the position that Applicant improperly imports “blockchain technology” to claims directed to generating wallets containing key pairs. Therefore, Examiner is unpersuaded by Applicant’s arguments that the recited claims address “a long-known shortcoming in blockchain technology” as the key generation algorithms described are not required to be used in any blockchain network. Applicant further contends that merely claiming features that 
Lastly, Applicant asserts that “”the claimed solution is necessarily rooted in computer technology," namely, wallet generation, "to overcome a problem specifically arising in the realm of computer networks," specifically, proving your identity across multiple blockchain networks.” Examiner respectfully disagrees. The broadest reasonable interpretation of the claims do not include concepts such as providing identity and/or multiple blockchain networks. The claims at issue are directed to an algorithm for generating multiple keys in a specific manner. One of ordinary skill in the art would reasonably convey that, in cryptography, key generation is the process of generating keys with the help of algorithms. Contrary to Appellant’s argument, calculating algorithms does not provide any “technical solution to a technical problem” as contemplated by the Federal Circuit in DDR and Amdocs. See MPEP § 2106.05(a). For example, Appellant’s claimed wallets and keys generation algorithms do not provide a technical solution to a technical problem i.e., a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR, 773F.3datl257. Nor does Appellant’s invention entail, like Amdocs, any “unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 4-5, filed on 02/09/2021), with respect to the rejection of claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 under 35 USC § 112(a) have been fully considered and are persuasive. The rejection under 35 USC § 112(a) has been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 5, filed on 02/09/2021), with respect to the rejection of claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 under 35 USC § 112(b) have been fully considered and are persuasive. The rejection under 35 USC § 112(b) has been withdrawn in view of the claim amendments.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-6, 8-10, 12, 14, 15, 26 and 27 are directed to a method, and claims 17-19 and 28 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. The claims recite a mathematical algorithm (i.e. generating key pairs), which is an abstract idea. Specifically, the claims recite: 
a. “receiving a primary seed comprising at least one of a parent public key, a parent private key, and a parent chain code…”;b. “generating an enhanced hierarchical deterministic wallet... by applying a CKD function to the primary seed and deriving an enhanced parent public key and an enhanced parent private key…”;c. “receiving a first secondary seed comprising at least one of a parent public key, a parent private key, and a parent chain code...”;d. “generating a first toughened hierarchical deterministic wallet..., comprising: deriving a first toughened parent public key and a first toughened parent private key by applying a CKD function to the first secondary seed; deriving a first toughened primary child public key by applying a CKD function to a combination of the first toughened parent public key, a first parent chain code, and the enhanced parent 
which is grouped within the mathematical concepts and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within mathematical concepts because the steps recited 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a computerized device only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements performs the steps or functions such as: receiving… seed…, generating…wallet, comprising deriving… (a key pair)…, receiving… seed…, generating… wallet… comprising… deriving… (keys)…, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-6, 8-10, 12, 14, 15, 17-19 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 17 recite “receiving a primary seed comprising at least one of a parent public key, a parent private key, and a parent chain code at the computerized device; generating an enhanced hierarchical deterministic wallet at the computerized device by applying a CKD function to the primary seed and deriving an enhanced parent public key and an enhanced parent private key”. The specification as filed recites, inter alia:
“[0067] Referring to FIG. 6, a method aspect of the present invention for key generation is described in more detail. We present an extension to Hierarchical Deterministic (HD) wallets, which adds additional levels of security to counter leak of private extended keys. For each user a 'Super HD Wallet' is created using the HD wallet mechanism described above. More specifically, a primary seed 400 that may comprise a parent public or private key, a parent chain code, and an index, may be received and an enhanced hierarchical deterministic wallet comprising an enhanced parent public key and an enhanced parent private key pair 402 may be generated by applying a CKD function to the primary seed 400. Additionally, the enhanced hierarchical deterministic wallet may further comprise one or more enhanced primary child public/private key pairs 404, 408, 410, where the enhanced primary child public keys is derived from the enhanced parent public key and the enhanced primary child private key is derived from the enhanced parent private key. Moreover, the enhanced hierarchical deterministic wallet may further comprise one or more enhanced secondary child public/private key pairs 412, 414, 416, 418, 420 ,422 derived enhanced primary child public/private key pairs 404, 408, 410.
[0070] The super or enhanced HD wallet keys can be derived using the same or similar approaches as in BIP32 for this. This "super" or "enhanced" HD wallet is differentiated from the other "toughened" wallets used for each blockchain network further because the "super" or "enhanced" wallet is generated for each user (e.g., are linked to the user identity) whereas "toughened" wallets are generated separately for each blockchain network account that the user's account participates in. [0071] Referring to FIG. 7, a method aspect of the present invention for the toughened and hardened key derivation will now be discussed in detail. In a normal HD Wallet the Child Key Derivation functions for private and public keys are as follows:
[0072] CKDpriv((kpar, cpar), i) -> (ki, ci) 
[0073] CKDpub((Kpar, cpar), i) -> (Ki, ci) 
[0074] where, child private key (ki) and child public key (Ki) depend on their parents keys and the parent chain code.”
Therefore, as the specification as filed does not recite how the enhanced hierarchical deterministic wallet is generated in the embodiments in which the primary seed consists of: 1. a single parent public key, 2. a single parent private key, 3, a single parent chain code and/or a combination of any two of these elements. In other words, the specification as filed recites that the CKD function requires specific inputs, such as kpar, cpar, i in order to generate child private and public keys (ki, ci) and (Ki, ci). The claims, however, were amended to recite that the primary seed comprise "at least one" 

Claims 1 and 17 recite “receiving a first secondary seed comprising at least one of a parent public key, a parent private key, and a parent chain code at the computerized device; generating a first toughened hierarchical deterministic wallet at the computerized device, comprising: deriving a first toughened parent public key and a first toughened parent private key by applying a CKD function to the first secondary seed;”. The specification as filed recites, inter alia:
“[0068] Next, for each blockchain network, separate 'Toughened HD Wallets' are created. The child keys in a 'Toughened HD Wallet' depend not just on their parent but also on the corresponding parent in the 'Super HD Wallet' (the key at the same path in the Super HD wallet as the parent key). More specifically, a first secondary seed 424, similar to the primary seed 400, may be received and a first toughened hierarchical deterministic wallet may be generated by deriving a first toughened parent public/private key pair 426 from the first secondary seed 424 and a first toughened primary child public/private key pair 428 from the first toughened parent public/private key pair 426. A second toughened primary child public/private key pair 430 may also be derived from the first toughened parent public/private key pair 426. Indeed, any number of toughened primary child public/private key pairs 432 may be derived. Additionally, first and second toughened secondary child public/private key pairs 434, 436 may be derived from the first toughened primary child public/private key pair 428, first and second toughened secondary child public/private key pairs 438, 440 may be derived from the second toughened primary child public/private key pair 430, and any number of toughened secondary child public/private key pairs 442, 444 may be derived from toughened primary child public/private key pairs 432.[0075] In a 'Toughened HD Wallet' enhanced child key derivation functions are proposed as follows:
[0076] CKDprivTough((kpar, cpar), kparsuper, i) -> (ki, ci) 
[0077] CKDpubTough((Kpar, cpar), Kparsuper, i) -> (Ki, ci) 
[0078] where, child private key (ki) 514 and child public key (Ki) 516 depend on their parents keys 502, parent chain code 506 and the corresponding key from the Super HD Wallet 502 (i.e., key at the same path as their parent), as modified by a CKD function 504. Additionally, an index number 508 may also be included in as an input to the CKD function 504. Moreover, in some embodiments, the CKD function 504 may be operable to generate a number of bits that is greater than the number of bits necessary to generate the child private key 514. For example, in the present embodiment, the CKD function 504 may generate 512 bits, where 256 bits are required for the child private key 514.Accordingly, a subset of the 512 bits generated by the CKD function 504, e.g., the "left" 256 bits 510, as is known in the art, may be used to generate the child private key 514. Additionally, the "right" 256 bits 512, as is known in the art, but in any case the bits not used to generate the child private key 514, may be utilized as a child chain code 518 for the derivation/generation of toughened child public/private key pairs.”
Therefore, as the specification as filed does not recite how the first toughened hierarchical deterministic wallet  is generated in the embodiments in which the secondary seed consists of: 1. a single parent public key, 2. a single parent private key, 3, a single parent chain code and/or a combination of any two of these elements. In 

Claims 1 and 17 recite “deriving a first toughened parent public key and a first toughened parent private key by applying a CKD function to the second secondary seed”. The specification as filed recites, inter alia:
“[0068] Next, for each blockchain network, separate 'Toughened HD Wallets' are created. The child keys in a 'Toughened HD Wallet' depend not just on their parent but also on the corresponding parent in the 'Super HD Wallet' (the key at the same path in the Super HD wallet as the parent key). More specifically, a first secondary seed 424, similar to the primary seed 400, may be received and a first toughened hierarchical deterministic wallet may be generated by deriving a first toughened parent public/private key pair 426 from the first secondary seed 424 and a first toughened primary child public/private key pair 428 from the first toughened parent public/private key pair 426.[0075] In a 'Toughened HD Wallet' enhanced child key derivation functions are proposed as follows:
[0076] CKDprivTough((kpar, cpar), kparsuper, i) -> (ki, ci) 
[0077] CKDpubTough((Kpar, cpar), Kparsuper, i) -> (Ki, ci) ”
Therefore, as the specification as filed does not recite how two distinct public and private keys are derived "by applying a (single) CKD function". The specification as filed recites two distinct CKD functions CKDprivTough and CKDpubTough for generating each of the keys, while the claims recite the two keys are derived by applying a single CKD function., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2-6, 8-10, 12, 14, 15, 18, 19 and 26-28 are also rejected since they depend on claims 1 and 17, respectively.

Claims 12 and 17 recite “receiving a second secondary seed comprising at least one of a parent public key, a parent private key, and a parent chain code at the computerized device; generating a second toughened hierarchical deterministic wallet at the computerized device, comprising: deriving a first toughened parent public key and a first toughened parent private key by applying a CKD function to the second secondary seed; deriving a first toughened primary child public key that is non-equivalent to the first toughened primary child public key of the first toughened hierarchical deterministic wallet by applying a CKD function to a combination of the first toughened parent public key of the second toughened hierarchical deterministic wallet, 
“[0068] Next, for each blockchain network, separate 'Toughened HD Wallets' are created. The child keys in a 'Toughened HD Wallet' depend not just on their parent but also on the corresponding parent in the 'Super HD Wallet' (the key at the same path in the Super HD wallet as the parent key). More specifically, a first secondary seed 424, similar to the primary seed 400, may be received and a first toughened hierarchical deterministic wallet may be generated by deriving a first toughened parent public/private key pair 426 from the first secondary seed 424 and a first toughened primary child public/private key pair 428 from the first toughened parent public/private key pair 426. A second toughened primary child public/private key pair 430 may also be derived from the first toughened parent public/private key pair 426. Indeed, any number of toughened primary child public/private key pairs 432 may be derived. Additionally, first and second toughened secondary child public/private key pairs 434, 436 may be derived from the first toughened primary child public/private key pair 428, first and second toughened secondary child public/private key pairs 438, 440 may be derived from the second toughened primary child public/private key pair 430, and any number of toughened secondary child public/private key pairs 442, 444 may be derived from toughened primary child public/private key pairs 432.[0075] In a 'Toughened HD Wallet' enhanced child key derivation functions are proposed as follows:”
[0076] CKDprivTough((kpar, cpar), kparsuper, i) -> (ki, ci) 
[0077] CKDpubTough((Kpar, cpar), Kparsuper, i) -> (Ki, ci) 

Therefore, as the specification as filed does not recite how the enhanced hierarchical deterministic wallet is generated in the embodiments in which the secondary seed consists of: 1. a single parent public key, 2. a single parent private key, 3, a single parent chain code and/or a combination of any two of these elements. In other words, the specification as filed recites that the CKD function requires specific inputs, such as kpar, cpar, i, in addition to the keys kparsuper and Kparsuper, in order to generate child private and public keys (ki, ci) and (Ki, ci). The claims, however, were amended to recite that the secondary seed comprise "at least one" of these required inputs, allowing for embodiments in which the CKD function would not have a secondary seed containing the required inputs in order to generate the wallet, which is not disclosed by the specification. In other words, the first toughened parent and public keys cannot be reasonably derived as claimed, in embodiments in which the primary seed is incomplete. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 14, 18, 19 and 26-28 are also rejected since they depend on claims 12 and 17, respectively.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 was amended to recite “the first blockchain network” in line 3. There is insufficient antecedent basis for this language in the claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Araoz et al. (NPL) discloses a new BIP32 structure for P2SH multisig wallets, including shared wallets, retrieved from https://www.mail-archive.com/bitcoin-development@lists.sourceforge.net/msg05156.html on 04/25/2014.
Maxwell et al. (NPL) disclose Deterministic wallets, including multi-signature scripts with respect to homomorphic derivations, and a server storing two public root nodes (i.e. each node consists of a public key and a chaincode), and assemble a script of the needed format for each customer. Bitcoin Israel Conference February 27, 2014.

Sandhu et al. (US 20,060,184,786 A1) disclose technique for asymmetric crypto-key generation, including key distribution using asymmetric cryptographic keys.
Cordery et al. (US 6,295,359 B1) disclose method and apparatus for distributing keys to secure devices such as a postage meter, including calculating a device public key as a combination of master public keys.
Le Saint et al. (US 20,180,167,208 A1) disclose confidential authentication and provisioning, including blinded and ephemeral key generation mechanisms.
Maletsky et al. (US 20,140,281,554 A1) disclose generating keys using secure hardware, including combining, using the secure device, a nonce with the child public key to generate a digest; combining the digest with information associated with the secure device; and generating, using the secure device, the first signature by performing an asymmetric cryptographic signature computation, using the parent private key, on the combination of the digest and the information associated with the secure device.
Muftic (US 9,635,000 B1) discloses blockchain identity management system based on public identities ledger, including an identity management system based on the concept of peer-to-peer protocols.
Andrade (US 9,985,964 B2) discloses systems and methods for providing block chain-based multifactor personal identity verification, including a verification address associated with the blockchain to an individual.

Collin et al. (US 2018/0068097 A1) disclose systems and methods for providing identity assurance for decentralized applications, including providing encryption/decryption and key services to the wallet user interface 52 for generating the transactions, and contract services for creating and maintaining the contracts in the blockchain system.
Moses (US 2018/0097635 A1) discloses methods and apparatus for providing blockchain participant identity binding, including a cryptographic binding of a signature-verification public key and/or a data encryption public key to the identity of the holder of the corresponding private key.
Andrade (US 2016/0283941 A1) discloses systems and methods for personal identification and verification, including allowing creation of transactions each requiring at least two private keys as signature and restricting private keys.
Campero et al. (US 2017/0300898 A1) disclose method and apparatus for information management, including using a public key of the third party is used along with one of the private keys associated with the wallet to encrypt the data.
Karkkainen et al. (US 2018/0144341 A1) disclose encryption system, encryption key wallet and method, including an encryption key wallet determined automatically based upon an identity of the user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685